                  Case 3:16-cv-01965-SK Document 35 Filed 01/21/21 Page 1 of 4




 1 JOHN V. COGHLAN
   Deputy Assistant Attorney General
 2
   DAVID L. ANDERSON (CABN 149604)
 3 United States Attorney
   SARA WINSLOW (DCBN 457643)
 4 Chief, Civil Division
   BENJAMIN J. WOLINSKY (CABN 305410)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7288
             Facsimile: (415) 436-6996
 8           benjamin.wolinsky@usdoj.gov

 9 JAMIE A. YAVELBERG
   SARA McLEAN
10 AMY L. LIKOFF (D.C. Bar No. 989423)
   Attorneys, Civil Division
11 United States Department of Justice
          P.O. Box 261, Ben Franklin Station
12        Washington, D.C. 20044
          Telephone: (202) 305-3173
13        amy.l.likoff@usdoj.gov

14 Attorneys for the United States of America

15                                     UNITED STATES DISTRICT COURT

16                                  NORTHERN DISTRICT OF CALIFORNIA

17                                          SAN FRANCISCO DIVISION

18
   UNITED STATES OF AMERICA                           )   THE GOVERNMENT’S NOTICE OF
19 ex rel. DONALD HOLMQUEST,                          )   ELECTION TO DECLINE INTERVENTION;
                                                      )   ORDER TO UNSEAL
20           Plaintiff,                               )
                                                      )   Case No. 16-cv-1965-SK
21           v.                                       )
                                                      )
22 EL CAMINO HOSPITAL,                                )   FILED UNDER SEAL
                                                      )
23           Defendant.                               )
                                                      )
24

25           Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States notifies the Court
26 of its decision not to intervene in this action.

27
     U.S. NOTICE OF DECLINATION; ORDER TO UNSEAL
28 16-CV-1965-SK
                Case 3:16-cv-01965-SK Document 35 Filed 01/21/21 Page 2 of 4




 1          Although the United States declines to intervene, we respectfully refer the Court to 31 U.S.C.

 2 § 3730(b)(1), which allows the relator to maintain the action in the name of the United States; providing,

 3 however, that the “action may be dismissed only if the court and the Attorney General give written

 4 consent to the dismissal and their reasons for consenting.” Id. The United States Court of Appeals for

 5 the Ninth Circuit has held that, notwithstanding this language, the United States has the right only to a

 6 hearing when it objects to a settlement or dismissal of the action. U.S. ex rel. Green v. Northrop Corp.,

 7 59 F.3d 953, 959 (9th Cir. 1995); U.S. ex rel. Killingsworth v. Northrop Corp., 25 F.3d 715, 723-25 (9th

 8 Cir. 1994). Therefore, the United States requests that, should either the relator or the defendant propose

 9 that this action be dismissed, settled, or otherwise discontinued, this Court provide the United States

10 with an opportunity to be heard before ruling or granting its approval.

11          Furthermore, 31 U.S.C. § 3730(c)(3) permits the Government to be served with copies of all

12 pleadings filed in the action. Accordingly, the undersigned Government counsel will file a Notice of

13 Appearance for the purpose of receiving ECF notifications of filings in this case. The United States

14 reserves its right to order any deposition transcripts and to intervene in this action, for good cause, at a

15 later date. The United States also reserves its right to seek the dismissal of the relator’s action or claim

16 pursuant to 31 U.S.C. § 3730(c)(2)(A), and to request a stay of discovery pursuant to 31 U.S.C.

17 § 3730(c)(4).

18          Finally, the Government requests that the relator’s Complaint, the Summons, the Case

19 Management Order, this Notice, and the attached proposed Order be unsealed and that the seal be lifted

20 as to all matters subsequently occurring in this action. The United States requests that all other papers

21 on file in this action remain under seal because in discussing the content and extent of the United States’

22 investigation, such papers are provided by law to the Court alone for the sole purpose of evaluating

23 whether the seal and time for making an election to intervene should be extended.

24                  A proposed order accompanies this notice.

25

26

27
     U.S. NOTICE OF DECLINATION; ORDER TO UNSEAL 16-CV-1965-
28 SK
              Case 3:16-cv-01965-SK Document 35 Filed 01/21/21 Page 3 of 4




 1                                                 Respectfully submitted,

 2                                                 JOHN V. COGHLAN
                                                   Deputy Assistant Attorney General
 3
                                                   DAVID L. ANDERSON (CABN 149604)
 4                                                 United States Attorney
                                                   SARA WINSLOW (DCBN 457643)
 5                                                 Chief, Civil Division
                                                   BENJAMIN J. WOLINSKY (CABN 305410)
 6                                                 Assistant United States Attorney

 7                                                        450 Golden Gate Avenue, Box 36055
                                                          San Francisco, California 94102-3495
 8                                                        Telephone: (415) 436-7288
                                                          Facsimile: (415) 436-6996
 9                                                        benjamin.wolinsky@usdoj.gov

10                                                 JAMIE A. YAVELBERG
                                                   SARA McLEAN
11                                                 AMY L. LIKOFF (D.C. Bar No. 989423)
                                                   Attorneys, Civil Division
12                                                 United States Department of Justice
                                                          P.O. Box 261, Ben Franklin Station
13                                                        Washington, D.C. 20044
                                                          Telephone: (202) 305-3173
14                                                        amy.l.likoff@usdoj.gov
                                                   Attorneys for the United States of America
15

16
                                                   /s/ Benjamin J. Wolinsky
17                                                 BENJAMIN J. WOLINSKY
                                                   Assistant United States Attorney
18

19
           Dated: January 19, 2021
20

21

22

23

24

25

26

27
     U.S. NOTICE OF DECLINATION; ORDER TO UNSEAL 16-CV-1965-
28 SK
               Case 3:16-cv-01965-SK Document 35 Filed 01/21/21 Page 4 of 4




 1                                     ORDER TO UNSEAL

 2          The United States having declined to intervene in this action pursuant to the False Claims Act,

 3 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:

 4          1. The complaint and summons be unsealed and served upon the defendant by the relator;

 5          2. All other contents of the Court’s file in this action remain under seal and not be made public

 6 or served upon the defendant, except for this Order and The Government’s Notice of Election to Decline

 7 Intervention, which the relator will serve upon the defendant only after service of the complaint;

 8          3. The seal be lifted as to all other matters occurring in this action after the date of this Order;

 9          4. Counsel for the United States shall file a notice of appearance in this action for the purpose of

10 receiving ECF notifications of all pleadings and motions filed in this action, as provided for in 31 U.S.C.

11 § 3730(c)(3). The United States may order any deposition transcripts and is entitled to intervene in this

12 action, for good cause, at any time; and

13          5. Should the relator or the defendant propose that this action be dismissed, settled, or otherwise

14 discontinued, the Court will provide the United States with an opportunity to be heard before ruling or

15 granting its approval, in accordance with 31 U.S.C. § 3730(b)(1).

16

17 IT IS SO ORDERED,

18

19 Dated: January 21, 2021.

20                                                         __________________________________

21                                                         United States Magistrate Judge

22

23

24

25

26

27
     U.S. NOTICE OF DECLINATION; ORDER TO UNSEAL 16-CV-1965-
28 SK
